                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                        CASE NO. 19-14054-CR-MARRA/MAYNARD

UNITED STATES OF AMERICA,

        Plaintiff,

      vs.

JOSE VENEGA-ROMERO,

        Defendant.
                                /

                     ORDER AFFIRMING MAGISTRATE JUDGE=S
                        REPORT AND RECOMMENDATION

        THIS CAUSE came before the court upon the Report and Recommendation [DE
19] issued by United States Magistrate Judge Shaniek M. Maynard on November 8, 2019.
        The court has considered the Report and Recommendation, the pertinent parts of the
record and being otherwise fully advised in the premises it is
        ORDERED and ADJUDGED that the United States Magistrate=s Report and
Recommendation is hereby ADOPTED AND AFFIRMED. The Defendant is hereby
adjudicated guilty.
        DONE and ORDERED in West Palm Beach, this 27th day of November, 2019.




                                                        KENNETH A. MARRA
                                                        United States District Judge


cc:     All counsel
